                           UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF NORTH CAROLINA


MARK GOLDEN and GENEVA                        ) CIVIL ACTION NO. 1:20-cv-627
GOLDEN, on behalf of themselves               )
and all others similarly situated,            )
                                              ) COMPLAINT
                       Plaintiff,             )
                                              )
          vs.                                 ) JURY TRIAL DEMAND
                                              )
HIGGINS BENJAMIN, PLLC                        )
                                              )
                       Defendant.             )
                                              )

                                     NATURE OF ACTION

          1.    Plaintiffs Mark Golden (“Mr. Golden”) and Geneva Golden (“Ms. Golden”)

(collectively, “Plaintiffs”) bring this action against Defendant Higgins Benjamin, PLLC

(“Defendant”) pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692

et seq.

                             JURISDICTION, VENUE, AND STANDING

          2.    This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C. §

1331.

          3.    Plaintiffs have Article III standing to bring this action, as it seeks to redress

conduct by Defendant that caused Plaintiffs to suffer intangible harms, which Congress has made

legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1549,

194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well positioned to identify

intangible harms that meet minimum Article III requirements,” and thus “may ‘elevat[e] to the

status of legally cognizable injuries concrete, de facto injuries that were previously inadequate in


                                                 1



          Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 1 of 10
law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S. 555, 578 (1992)); Lane v. Bayview Loan

Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016) (“Without

the protections of the FDCPA, Congress determined, the ‘[e]xisting laws and procedures for

redressing these injuries are inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

        4.      Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where the acts

and transactions giving rise to Plaintiffs’ action occurred in this district, where Plaintiffs reside in

this district, and where Defendant transacts business in this district.

                     THE FAIR DEBT COLLECTION PRACTICES ACT

       5.      Congress enacted the FDCPA to “eliminate abusive debt collection practices, to

ensure that debt collectors who abstain from such practices are not competitively disadvantaged,

and to promote consistent state action to protect consumers.” Jerman v. Carlisle, McNellie, Rini,

Kramer & Ulrich LPA, 559 U.S. 573, 577 (2010) (citing 15 U.S.C. § 1692(e)).

       6.      In order to protect consumers and ensure compliance by debt collectors, “[t]he

FDCPA is a strict liability statute that prohibits false or deceptive representations in collecting a

debt, as well as certain abusive debt collection practices.” McLean v. Ray, 488 F. App'x 677, 682

(4th Cir. 2012).

       7.      The FDCPA must be construed liberally to affect its remedial purpose. Russell v.

Absolute Collection Servs., Inc., 763 F.3d 385, 393 (4th Cir. 2014).

       8.      “By providing prevailing plaintiffs statutory and actual damages, as well as

reasonable attorney's fees, Congress plainly intended to regulate unscrupulous conduct by

encouraging consumers who were the target of unlawful collection efforts to bring civil actions.”

Id.; See also Baker v. G.C. Servs. Corp., 677 F.2d 775, 780-81 (9th Cir. 1982) (Congress “clearly

intended that private enforcement actions would be the primary enforcement tool of the Act.”).

                                                   2



       Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 2 of 10
       9.      Whether a communication violates the FDCPA “is determined from the vantage

of the ‘least sophisticated consumer,’” an objective standard that considers how the hypothetical

“least sophisticated consumer would interpret the allegedly offensive language.” Russell, 763

F.3d at 394.

       10.     This test “comports with basic consumer protection principles[, as] ‘[t]he basic

purpose of the least sophisticated consumer standard is to ensure that the FDCPA protects all

consumers, the gullible as well as the shrewd.’” United States v. Nat'l Fin. Servs., Inc., 98 F.3d

131, 136 (4th Cir. 1996) (quoting Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)).

                                           PARTIES

       11.     Mr. Golden is a natural person who at all relevant times resided in the State of

North Carolina, County of Forsyth, and City of Kernersville.

       12.     Ms. Golden is a natural person who at all relevant times resided in the State of

North Carolina, County of Forsyth, and City of Kernersville.

       13.     Plaintiffs are “consumer[s]” as defined by 15 U.S.C. § 1692a(3).

       14.     Defendant is an entity who at all relevant times was engaged, by use of the mails

and telephone, in the business of attempting to collect a “debt” from Plaintiffs, as defined by 15

U.S.C. § 1692a(5).

       15.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                 FACTUAL ALLEGATIONS

       16.     Mr. Golden is a natural person allegedly obligated to pay a debt.

       17.     Ms. Golden is a natural person allegedly obligated to pay a debt.




                                                3



      Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 3 of 10
       18.      Plaintiffs’ alleged obligation arises from a transaction in which the money,

property, insurance, or services that are the subject of the transaction were incurred primarily for

personal, family, or household purposes—namely, homeowners association fees (the “Debt”).

       19.      Defendant uses instrumentalities of interstate commerce or the mails in a business

the principal purpose of which is the collection of any debts.

       20.      Defendant regularly collects or attempts to collect, directly or indirectly, debts

owed or due, or asserted to be owed or due, another.

       21.      In connection with the collection of the Debt, Defendant sent Plaintiffs written

communication dated April 22, 2020.

       22.      A true and correct copy of Defendant’s April 22, 2020 letter is attached as Exhibit

A.

       23.      Defendant’s April 22, 2020 letter was its initial communication with Plaintiffs

with respect to the Debt.

       24.      Defendant’s letter purported to contain the notices required by 15 U.S.C. §

1692g(a).

       25.      However, Defendant’s April 22, 2020 letter stated, in relevant part: “Unless you

dispute the validity of the debt, or any portion, within 30 days after receipt of this letter, the debt

will be assumed to be valid.” Exhibit A.

       26.      This statement fails to inform Plaintiff that the Debt will be assumed to be valid

by Defendant.

                                     CLASS ALLEGATIONS

       27.      Plaintiffs repeat and re-allege all factual allegations above.



                                                  4



       Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 4 of 10
       28.     Upon information and belief, Defendant’s April 22, 2020 letter is based on a form

or template (the “Template”) used to send an initial written communication to a consumer.

       29.     Defendant has used the Template to send initial collection notices to at least 40

individuals in the State of North Carolina within the one year prior to the filing of this complaint.

       30.     Plaintiffs bring this action on behalf of themselves and all others similarly

situated. Specifically, Plaintiffs seek to represent the following class:

       All individuals with a North Carolina address to whom Defendant sent an initial
       collection letter based on the Template, within one year before the date of this
       complaint, and in connection with the collection of a debt.

       31.     The proposed class specifically excludes the United States of America, the State

of North Carolina, counsel for the parties, the presiding United States District Court Judge, the

Judges of the United States Court of Appeals for the Fourth Circuit, and the Justices of the

United States Supreme Court, all officers and agents of Defendants, and all persons related to

within the third degree of consanguinity or affection to any of the foregoing persons.

       32.     The class is averred to be so numerous that joinder of members is impracticable.

       33.     The exact number of class members is unknown to Plaintiffs at this time and can

be ascertained only through appropriate discovery.

       34.     The class is ascertainable in that the names and addresses of all class members

can be identified in business records maintained by Defendants.

       35.     There exists a well-defined community of interest in the questions of law and fact

involved that affect the parties to be represented. These common questions of law and fact

predominate over questions that may affect individual class members. Such issues include, but

are not limited to: (a) the existence of Defendants’ identical conduct particular to the matters at



                                                  5



       Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 5 of 10
issue; (b) Defendants’ violations of 15 U.S.C. § 1692 et seq.; (c) the availability of statutory

penalties; and (d) attorney’s fees and costs.

       36.     The claims of Plaintiffs are typical of the claims of the class they seek to

represent.

       37.     The claims of Plaintiffs and of the class originate from the same conduct, practice,

and procedure on the part of Defendants. Thus, if brought and prosecuted individually, the

claims of each class member would require proof of the same material and substantive facts.

       38.     Plaintiffs possess the same interests and have suffered the same injuries as each

class member. Plaintiffs assert identical claims and seeks identical relief on behalf of the

unnamed class members.

       39.     Plaintiffs will fairly and adequately protect the interests of the class and have no

interest adverse to or which directly and irrevocably conflicts with the interests of other class

members.

       40.     Plaintiffs are willing and prepared to serve this Court and the proposed class.

       41.     The interests of Plaintiffs are co-extensive with and not antagonistic to those of

the absent class members.

       42.     Plaintiffs have retained the services of counsel who are experienced in consumer

protection claims, as well as complex class action litigation, will adequately prosecute this

action, and will assert, protect and otherwise represent Plaintiffs and all absent class members.

       43.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(1)(A) and

23(b)(1)(B). The prosecution of separate actions by individual members of the class would, as a

practical matter, be dispositive of the interests of other members of the class who are not parties

to the action or could substantially impair or impede their ability to protect their interests.

                                                   6



       Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 6 of 10
       44.     The prosecution of separate actions by individual members of the class would

create a risk of inconsistent or varying adjudications with respect to individual members of the

class, which would establish incompatible standards of conduct for the parties opposing the

class. Such incompatible standards of conduct and varying adjudications, on what would

necessarily be the same essential facts, proof and legal theories, would also create and allow the

existence of inconsistent and incompatible rights within the class.

       45.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(2) in that Defendant

has acted or refused to act on grounds generally applicable to the class, making final declaratory

or injunctive relief appropriate.

       46.     Class certification is appropriate under Fed. R. Civ. P. 23(b)(3) in that the

questions of law and fact that are common to members of the class predominate over any

questions affecting only individual members.

       47.     Moreover, a class action is superior to other methods for the fair and efficient

adjudication of the controversies raised in this Complaint in that: (a) individual claims by the

class members will be impracticable as the costs of pursuit would far exceed what any one

plaintiff or class member has at stake; (b) as a result, very little litigation has been commenced

over the controversies alleged in this Complaint and individual members are unlikely to have an

interest in prosecuting and controlling separate individual actions; and (c) the concentration of

litigation of these claims in one forum will achieve efficiency and promote judicial economy.

                                       COUNT I
                            VIOLATION OF 15 U.S.C. § 1692g(a)(3)

       48.     Plaintiffs repeat and re-allege each factual allegation above.




                                                 7



       Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 7 of 10
          49.   A key provision of the FDCPA is § 1692g, which requires a debt collector to

send, within five days of its initial communication with a consumer, a written notice which

provides information regarding the debt and informs the consumer of his or her right to dispute

the validity of the debt, and/or request the name and address of the original creditor, within 30

days of receipt of the notice. See 15 U.S.C. § 1692g(a).

          50.   Congress adopted “the debt validation provisions of section 1692g” to guarantee

that consumers would receive “adequate notice” of their rights under the FDCPA. Wilson v.

Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000) (citing Miller v. Payco–General Am.

Credits, Inc., 943 F.2d 482, 484 (4th Cir. 1991)).

          51.   This validation requirement is a “significant feature” of the law that aimed to

“eliminate the recurring problem of debt collectors dunning the wrong person or attempting to

collect debts which the consumer has already paid.” See Hernandez v. Williams, Zinman &

Parham PC, 829 F.3d 1068, 1070 (9th Cir. 2016) (citing S. Rep. No. 95-382, at 4 (1977)).

          52.   “To comply with the FDCPA’s notice requirements, the notice must actually and

effectively convey to the consumer his right to dispute the debt.” In re Martinez, 271 B.R. 696,

700 (S.D. Fla. 2001), aff’d, 311 F.3d 1272 (11th Cir. 2002).

          53.   “While the debt collector is not required to use the language of the statute

verbatim, a collection letter ‘must include some language that makes clear it is only the debt

collector that may assume the validity of the debt . . . [O]therwise the debtor is left uncertain

about what entity will make the assumption and for what purpose.’” DeCapri v. Law Offices of

Shaprio Brown & Alt, LLP, No. 3:14CV201-HEH, 2014 WL 4699591, *5 (E.D. Va. Sept. 19,

2014) (quoting Fariasantos v. Rosenberg & Associates, LLC, 2 F. Supp. 3d 813, 822 (E.D. Va.

2014)).

                                                 8



       Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 8 of 10
       54.      Defendant violated 15 U.S.C. § 1692g(a)(3) by failing to meaningfully convey to

Plaintiffs that unless Plaintiffs dispute the validity of the alleged debt, or any portion thereof,

within thirty days after receipt of the initial communication, the debt will be assumed valid by

Defendant.

       WHEREFORE, Plaintiffs pray for relief and judgment, as follows:

             a) Determining that this action is a proper class action and certifying Plaintiffs as a

                class representatives under Rule 23 of the Federal Rules of Civil Procedure, and

                designating this Complaint the operative complaint for class purposes;

             b) Adjudging that Defendant violated 15 U.S.C. § 1692g(a)(3) with respect to

                Plaintiffs and the class;

             c) Awarding Plaintiffs and the class they seek to represent actual damages pursuant

                to 15 U.S.C. § 1692k(a)(1);

             d) Awarding Plaintiffs such additional damages as the Court may allow in the

                amount of $1,000 each, pursuant to § 1692k(a)(2)(B)(i);

             e) Awarding all other class members such amount as the Court may allow, without

                regard to a minimum individual recovery, not to exceed the lesser of $500,000 or

                one percent of the net worth of the debt collector, pursuant to 15 U.S.C. §

                1692k(a)(2)(B)(ii)

             f) Awarding Plaintiffs reasonable attorneys’ fees and costs incurred in this action

                pursuant to 15 U.S.C. § 1692k(a)(3) and Rule 23;

             g) Awarding Plaintiffs pre-judgment and post-judgment interest as permissible by

                law; and

             h) Awarding such other and further relief as the Court may deem proper.

                                                  9



       Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 9 of 10
                                       TRIAL BY JURY

       55.    Plaintiffs are entitled to and hereby demand a trial by jury.

Dated: July 8, 2020.

                                             Respectfully submitted,

                                             s/ Chris Brown
                                             Chris Brown (N.C. Bar No. 33365)
                                             Thompson Consumer Law Group, PC
                                             121 Kendlewick Dr.
                                             Cary, NC 27511
                                             Telephone: (888) 332-7252
                                             Facsimile: (866) 317-2674
                                             cbrown@ThompsonConsumerLaw.com

                                             Attorneys for Plaintiffs




                                               10



      Case 1:20-cv-00627-TDS-LPA Document 1 Filed 07/08/20 Page 10 of 10
